UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 6) DayStar Technologies, Inc. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) 23962Q 100 (CUSIP Number) Dynamic Worldwide Solar Energy, LLC 515 Madison Avenue, 29th Floor New York, NY 10022 Attention: Mr. Robert Entler (212) 632-4808 with a copy to: Stephen B. Delman 515 Madison Avenue, 29th Floor New York, NY 10022 (212) 632-4817 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) April 29,2011 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Sections 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box o The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. SCHEDULE 13D CUSIP No.23962Q 100 Page2 of5 Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS Dynamic Worldwide Solar Energy, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) [] (b) [ ] 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [ ] 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 7 SOLE VOTING POWER 425,018 shares1 (See Item 5) BENEFICIALLY OWNED BY 8 SHARED VOTING POWER -0- EACH REPORTING 9 SOLE DISPOSITIVE POWER 425,018 shares1 (See Item 5) PERSON WITH 10 SHARED DISPOSITIVE POWER -0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON[ ] 425,018 shares1 (See Item 5) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.9% of outstanding shares of Common Stock2 (See Item 5) 14 TYPE OF REPORTING PERSON OO 1Includes 240,741 shares of Common Stock issuable upon exercise of the Warrant. 2 Includes as outstanding 240,741 shares of Common Stock issuable upon exercise of the Warrant. SCHEDULE 13D CUSIP No.23962Q 100 Page 3 of5 Pages Item1. Security and Issuer. This Amendment No. 6 ("Amendment No. 6") further amends and supplements the Schedule 13D dated November 18, 2010 (the "Schedule 13D"), filed by Dynamic Worldwide Solar Energy, LLC, a Delaware limited liability company ("Dynamic"), with respect to beneficial ownership of (1) shares of common stock, par value $0.01 per share (the "Common Stock"), of DayStar Technologies, Inc., a Delaware corporation (the "Company"), and (2) a warrant to purchase up to 240,741 shares of Common Stock (the "Warrant"), as such Schedule 13D has been amended and supplemented by Amendment No. 1 to Schedule 13D dated January 24, 2011 ("Amendment No. 1"), Amendment No. 2 to Schedule 13D dated February 7, 2011 ("Amendment No. 2"), Amendment No. 3 to Schedule 13D dated February 15, 2011 ("Amendment No. 3"), Amendment No. 4 to Schedule 13D dated March 31, 2011 ("Amendment No. 4") and Amendment No. 5 to Schedule 13D dated April 18, 2011 ("Amendment No. 5"). This Amendment No. 6 is being filed to update Item 5 of the Schedule 13D, Amendment No. 1, Amendment No. 2, Amendment No. 3, Amendment No. 4 and Amendment No. 5. Unless otherwise defined in this Amendment No. 6, capitalized terms have the meanings set forth in the Schedule 13D, Amendment No. 1, Amendment No. 2, Amendment No. 3, Amendment No. 4 and Amendment No. 5. The Company’s principal executive office is located at 1010 South Milpitas Boulevard, Milpitas, California 95035. Item5. Interest in Securities of the Issuer. Item 5 is amended to include the following information: (a) Based on the Company's annual report on Form 10-K/A for the fiscal year ended December 31, 2010, as of March 28, 2011 there were 8,416,054 shares of Common Stock issued and outstanding.Dynamic beneficially owns 425,018shares of Common Stock, including 240,741 shares underlying the Warrant exercisable for 240,741 shares of Common Stock.Since April 18, 2011, Dynamic has sold an aggregate of 93,521 shares of Common Stock on the open market.Based on the number of shares issued and outstanding as of March 28, 2011 and including 240,741 shares issuable upon exercise of the Warrant, Dynamic beneficially owns approximately 4.9% of the outstanding Common Stock of the Company. (b) Dynamic has the sole power to vote or dispose of the 184,277 shares of Common Stock and any Common Stock acquired upon exercise of the Warrant. Section (c) of Item 5 is supplemented as follows: (c) During the past 60 days, Dynamic effected the following transactions with respect to the Common Stock: SCHEDULE 13D CUSIP No.23962Q 100 Page4 of5 Pages Dynamic sold the following shares of Common Stock on the open market: Date Shares Price April 18, 2011 April 21, 2011 April 26, 2011 April 26, 2011 April 26, 2011 April 26, 2011 April 27, 2011 April 27, 2011 April 27, 2011 April 28, 2011 April 28, 2011 April 29, 2011 April 29, 2011 Item 5 is amended to include the following information: (e) As of April 29, 2011, Dynamic ceased to be the beneficial owner of more than 5% of the securities of the Company. SCHEDULE 13D CUSIP No.23962Q 100 Page5 of5 Pages SIGNATURE After reasonable inquiry and to the best of their knowledge and belief, the undersigned hereby certify that the information set forth in this statement is true, complete and correct. Dated:May 2,2011 DYNAMIC WORLDWIDE SOLAR ENERGY, LLC By: /s/ Stephen B. Delman Stephen B. Delman Attorney-in-fact
